HOWELL, J.
This suit was brought in the Oregon Tax Court *480to reverse a ruling of the Department of Revenue denying the plaintiffs a net operating loss carryback. Plaintiffs suffered a loss in 1970. They sought to carry that loss back to 1967 as a deduction. When the deduction was denied by the defendant Department of Revenue the plaintiffs attempted to carry the loss back to 1969, as an alternative interpretation of the loss carry-back provisions of the federal Internal Revenue Code as incorporated into the Oregon Personal Income Tax Act of 1969. ORS ch 316. This was also denied. The parties stipulated that there were no issues of fact. The legal issues were submitted on briefs and the tax court affirmed the ruling of the Department of Revenue.
This case is controlled by our decision in Christian v. Department of Revenue, 269 Or 469, 526 P2d 538, decided this date.
The plaintiffs are entitled to carry back the 1970 loss to 1967.
Reversed.